Citation Nr: 1216151	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-36 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Raymond Smith, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio, that denied the benefits sought on appeal.

The Veteran appeared at a Travel Board hearing in May 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.

The issue of entitlement to service connection for asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows a bilateral hearing loss did not have its clinical onset in active service.

2.  The preponderance of the evidence shows chronic tinnitus did not have its onset during active service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in active service, and neither may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2011).

2.  Chronic tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126, have been met. There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in February and June 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the February and June 2009 RO letters were both time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts VA failed to assist the Veteran with the development of his claim.  The Veteran was provided a reasonable opportunity to participate in the decision on his claims via the presentation of pertinent evidence and testimony.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. §§ 3.159(b) and (c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d) .

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a sensorineural hearing loss and other certain diseases of the central nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).

Analysis

Hearing Loss

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's Air Force Specialty Code was teletype operator.  The Veteran noted in his written submissions and in his hearing testimony that he worked in communications centers in closed areas where there were teletype and cryptograph machines, and the areas were noisy.  See Transcript, pp. 5-6.  He also testified that, while stationed at Pleiku Air Base, Vietnam, his living quarters were near the runway, and he was exposed to aircraft noise.  Id., p. 6.

In his notice of disagreement and substantive appeal, the Veteran asserted he also was exposed to the noise from incoming enemy rocket and mortar attacks during his one-year tour in Vietnam.  As a result, the Veteran asserted that he was entitled to an acoustic trauma presumption.  

The service treatment records do not indicate that the Veteran was in a Hearing Conservation Program.  There was no reference to treatment for hearing loss or tinnitus.  Audiometric testing at entry and separation from service was within normal limits.  In the Report of Medial History at service separation, the Veteran denied having or having had ear trouble or hearing loss.  The circumstances of the Veteran's service in Vietnam supports an inference that he had noise exposure from living inside a building that was near flight line operations and from periodic enemy rocket or mortar attacks.  

The June 2009 VA audio examination report reflects the Veteran manifested a sensorineural hearing loss above 1500 Hertz (Hz) in the right ear and above 100 Hz in the left ear.  The examiner noted the Veteran's audiograms showed a hearing loss that sloped to a severe one in the right ear, and a profound one centered at 6000 Hz in the left ear.  The examiner also noted that the audiometrics at the September 1964 physical examination for enlistment, and August 1968 Report Of Medical Examination For Separation, show the Veteran manifested normal hearing; and, the audiometrics showed no threshold shift between the former and the latter.  This means that the Veteran's audiometrics showed his hearing acuity was the same at separation from active service as it was when he enlisted.

The examination report notes the Veteran reported post-service noise exposure to industrial noise which the Veteran opined was not loud.  The Veteran testified at the hearing that he did not wear hearing protection while he worked.  See Transcript, p. 8.  VA outpatient records note the Veteran reported he worked at a plant for 35 years until it closed in 2004.  The examination report reflects that, in light of the facts the Veteran's hearing was normal when he separated from active service; there was no change in his hearing between his entering and separating from active service; the absence of evidence of in-service complaints of hearing loss; and, the Veteran's exposure to post-service industrial noise, the examiner opined there was no causal connection between the Veteran's diagnosed bilateral hearing loss and his active service.

The Veteran testified that he was told at his physical examination for separation that his hearing examination detected some hearing loss that he needed to follow-up on, but the Veteran refused because he "didn't want to hang around. . . ."  Transcript, p. 7.  The Board does not find this testimony and assertion credible.  The August 1968 Report Of Medical Examination For Separation reflects the audiometer showed normal hearing.  Moreover, the Veteran denied ever having ear trouble or hearing loss at the time.  The Board acknowledges that lay testimony may not be rejected solely because there was no contemporaneous medical documentation.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In the Veteran's case, however, the assertion relates to what a clinical test showed.  Given human experience, the Board infers a medical technician would have had no reason to tell the Veteran to follow up on a normal test.  Moreover, the Veteran himself denied having auditory difficulty at the time of the examination.  The August 1968 examination report also reflects the Veteran's ears were assessed as normal, and the examiner noted in Block 73 that the Veteran had no significant or disqualifying history.  He was deemed physically fit for separation from active service with a profile of 1 in all categories.  In light of these factors, the Board finds that the Veteran did not have objective or even subjective hearing loss at the time of service discharge.

There is no evidence that the Veteran's hearing loss manifested to a degree of at least 10 percent within one year of service.  Thus, the Board is constrained to find the preponderance of the evidence is against the claim on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

Tinnitus

The June 2009 audio examination report reflects the Veteran reported his tinnitus started after he returned to the U.S. from Vietnam, and he attributed it to the same exposures he asserted for his hearing loss.  At the hearing the Veteran testified that he had a low ringing in his ears which, to the best of his knowledge, had a gradual onset, but he was not sure.  Transcript, pp. 9-10.  The June 2009 examination report reflects the examiner noted the absence of any record of in-service complaints of tinnitus.  The examiner noted further that the Veteran's tinnitus was consistent with his noise-induced hearing loss as shown by the standard threshold shift of his audio examination.  Since neither was present when he separated from active service, the examiner opined there was no causal connection between the Veteran's tinnitus and his active service.  While the Veteran recalls having tinnitus on his return from the Republic of Viet Nam, he denied having any ear trouble at the Report of Medial History prior to his service discharge.  His recollection regarding his hearing loss is not reliable, which is understandable considering the length of time since he left service.  The Board also notes that the Veteran conceded at the hearing that he was not certain as to when his tinnitus had its onset.  The audiology examiner opined the onset of the Veteran's tinnitus would have coincided with the onset of his hearing loss and threshold shift, neither of which was present when he separated from active service.  It appears reasonable that his recollection regarding the onset of tinnitus is unreliable, especially in view of the denial of ear problems at service discharge.   

Other than the Veteran's assertions and testimony, which the Board finds lacks credibility, there is nothing in the record that contradicts the examiner's opinion.   Thus, the Board is constrained to find the preponderance of the evidence is against the claim on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran asserted at the hearing that he was exposed to asbestos during his active service.  He also related that he was a member of a Class Action lawsuit against his former employer that was related to asbestos exposure.  Any records extant on that litigation may be pertinent to the Veteran's claim for VA compensation.  The Veteran's Air Force performance reports will also be helpful.

Accordingly, the case is REMANDED for the following action:

1.  The RO will obtain the Veteran's service personnel records, including his airman performance reports.  Contact the service department or other appropriate authority to determine whether the Veteran was exposed to asbestos in service, including at the North Charleston Air Force Base.  

2.  The RO will obtain the necessary release from the Veteran and obtain any records extant related to the Veteran's treatment for asbestosis from Dr. Ray A. Harron; 901 West Main St; Bridgeport, WVA 26330.  All efforts to obtain these records should be documented in the claims file.

3.  The RO should ask the Veteran to provide copies of any personal records or correspondence he may have that are related to his participation in a asbestos-related Class Action lawsuit against his former employer, Kartex Systems, Inc.

The RO will also obtain the necessary release from the Veteran and contact the law offices of Hartley and O'Brien; 2001 Main Street, Ste 600; Wheeling, WVA 26003.  Ask the law firm to please provide any records specific to the Veteran that are related to any asbestos-related litigation against Kartex Systems, Inc., formerly located in Marietta, OH, such as whether Kardex was held liable for employee asbestos exposure; or whether there was an asbestos-related settlement that included the Veteran as a former employee of Kardex.

4.  If the record reflects that it is as likely as not that the Veteran was exposed to asbestos in service, schedule the Veteran for a VA examination to determine the current nature and etiology of any asbestos-related disease.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

For any asbestos-related disease identified, the examiner should opine as to whether it is likely as not that it is related to the Veteran's active service, including any asbestos exposure in service; also considering the effect of any post service asbestos exposure as reflected in the record.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

5.  After completion of all of the above, the AMC or RO should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


